Case 0:19-cv-61430-FAM Document 47 Entered on FLSD Docket 12/30/2019

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Fort Lauderdale Division

Case Number: 19-61430-CIV-MORENO

ELIZABETH E. BELIN and CHRISTOPHER
MITCHELL,

Plaintiffs,

VS.

HEALTH INSURANCE INNOVATIONS,
INC., and HEALTH PLAN
INTERMEDIARIES HOLDINGS, LLC,

Defendants.
/

 

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
AND ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS

THE MATTER was referred to the Honorable Barry S. Seltzer, United States Magistrate
Judge, for a Report and Recommendation on Defendants' Motion to Dismiss, filed on August 19,
2019. The Magistrate Judge filed a Report and Recommendation (D.E. 39) on October 22,
2019. The Court has reviewed the entire file and record. The Court has made a de novo review
of the issues that the objections to the Magistrate Judge’s Report and Recommendation present,
and being otherwise fully advised in the premises, it is

ADJUDGED that United States Magistrate Judge Barry S. Seltzer’s Report and
Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

ADJUDGED that Defendants’ Motion to Dismiss is GRANTED in part and DENIED in
part for the reasons stated in the Report and Recommendation. The Court agrees with Magistrate

Judge Seltzer that to the extent Plaintiffs incorporate by reference all allegations into every

count, the complaint is an impermissible shotgun pleading. Consistent with the Report and

Page 1 of 2

 
Case 0:19-cv-61430-FAM Document 47 Entered on FLSD Docket 12/30/2019 Page 2 of 2

Recommendation, the Court dismisses Count VI, the unjust enrichment claim, as to Defendant
Health Insurance Innovations, Inc. (HIIQ). In all other respects, the motion to dismiss is

DENIED. hy

DONE AND ORDERED in Chambers at Miami, Florida, this Xx of December
2019.

      

 

 

FEQERICO-A. MORENO
UNITED STATES DISTRICT JUDGE

Copies furnished to:
United States Magistrate Judge Barry S. Seltzer

Counsel of Record

 
